Citation Nr: 0609748	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  02-14 919A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to VA health care under Chapter 17 of the United 
States Code Title 38.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1968 to March 
1975. He served in Vietnam and was awarded the Combat Action 
Ribbon.  His DD Form 214 reflects that he has been credited 
with 1 year, 8 months, and 27 days of active service; that 
there was 4 years, 11 months and 8 days of "time lost"; that 
he was separated from service for the good of the service by 
reason of a willful and persistent unauthorized absence; and 
that his character of service was under conditions other than 
honorable.

An administrative decision rendered by the RO in June 1992 
held that the veteran's discharge for the period from July 
24, 1968 to March 23, 1975 was considered to be a bar to all 
VA benefits under the provisions of VAR 1012(c)(6) and 38 
U.S.C. 
§ 3103(a), and that he was not entitled to health care 
benefits under Chapter 17 of Title 38 of the United States 
Code for any disability determined to be service connected 
during his period of service.  He was notified of this 
decision, and of his procedural and appellate rights, by 
means of a letter dated July 10, 1992.  The RO decision was 
not appealed, and it became final in July 1993.  See 38 
U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2005).  On 
November 4, 1999 the RO advised the veteran that it was 
continuing its previous decision; he was again advised of 
appellate rights and procedures.  That decision was not 
appealed and became final in November 2000.  

In June 2001, the RO received the veteran's request to reopen 
his claim to establish entitlement to VA health care under 
Chapter 17 of United States Code Title 38.  By means of a 
July 2001 letter, the RO declined to reopen his claim.  The 
veteran disagreed with that determination and initiated this 
appeal, which was perfected with the timely submission of his 
substantive appeal (VA Form 9) in October 2002.

The veteran testified before the undersigned at a personal 
hearing held by means of video teleconferencing in December 
2003.  The transcript of the hearing is associated with the 
veteran's claims folder.

This matter was previously before the Board in May 2004, at 
that time the Board found that the veteran had presented new 
and material evidence sufficient to reopen his previously 
denied claim of entitlement to VA health care under Chapter 
17 of the United States Code Title 38.  Once reopened, the 
claim was then remanded to the Agency of Original 
Jurisdiction (AOJ) via the VA Appeals Management Center (AMC) 
for additional development for additional evidentiary 
development.  

In an April 2005 Supplemental Statement of the Case (SSOC) 
the AOJ continued to deny the veteran's claim.  The matter 
was returned to the Board for further appellate action.  

For the reasons explained immediately below, the Board has 
determined that an additional remand is in order.  The appeal 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The veteran is seeking entitlement to VA healthcare under 
Chapter 17 of the United States Code Title 38.  As was 
alluded to in the Introduction, the veteran has been denied 
eligibility due to his discharge from active duty under less 
than honorable conditions due to a lengthy period of absence 
without official leave (AWOL).  
The veteran contends, in essence, that he was suffering from 
a mental health disability which caused him to become AWOL.  

The law provides that if it is established that a person in 
the Armed Forces was insane at the time of the commission of 
the offense leading to the discharge, then such person will 
not be barred from receiving benefits.  See 38 U.S.C.A. § 
5303(b) (West 2002); 38 C.F.R. § 3.12(b) (2005).

According to 38 C.F.R. § 3.354(a), the definition of an 
insane person does not include an individual who is 
principally affected by a personality disorder.  A 
personality disorder is not a disease or injury for purposes 
of VA disability compensation.  See 38 C.F.R. §§ 3.303, 4.9, 
4.127 (2005); see also Winn v. Brown, 8 Vet. App. 510, 516 
(1996).  VA General Counsel has concluded that behavior which 
is attributable to a substance abuse disorder also does not 
constitute insane behavior under § 3.354(a).  VA General 
Counsel also noted that the term insanity was more or less 
synonymous with "psychosis."  See VAOPGCPREC 20-97.  

This matter was previously before the Board in May 2004, at 
that time the Board remanded the veteran's claim for a series 
of actions, including referral of the veteran's claims folder 
to a VA psychologist or psychiatrist for an opinion as to 
whether or not the veteran was suffering from a mental health 
disability at the time of his separation from service.  The 
Board's instruction requested a referral of the veteran's 
claims folder only for an opinion from a VA psychiatrist.  
The remand directions additionally provided that if the VA 
psychiatrist found it necessary then the veteran should be 
scheduled for a VA examination.  

A review of the file does not contain a copy of an opinion 
from a VA psychiatrist.  It appears that the AMC scheduled 
the veteran for an examination without first being directed 
to do so by a VA psychiatrist.  This examination was 
scheduled for September 24, 2004.  The veteran did not 
appear.  

On October 18, 2004, the RO sent the veteran a letter 
advising him that he had missed an examination and that if he 
wished to have one rescheduled he would need to contact the 
RO within 30 days to do so.  On November 9, 2004, in 
compliance with the direction of the October 18, 2004, 
letter, the RO received written communication from the 
veteran advising the RO of a new address and requesting that 
he be rescheduled for an examination.  A review of the record 
indicates that no additional examination was scheduled and 
that the opinion requested by the Board's remand instruction 
was not obtained.    

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Accordingly, this case must once again be remanded so that 
the opinion requested in the previous Board remand may be 
obtained. 

Given that the veteran's mental state in 1970, not at 
present, is the paramount issue, the Board once again 
observes that the veteran should be scheduled for a VA 
examination only in the event that the VA psychiatrist deems 
it necessary in order to reach a conclusion.    

Finally, the veteran is advised that his failure to report 
for examination, should one be scheduled, may result in 
adverse consequences to his claim. See 38 C.F.R. 
§§ 3.158, 3.655 (2005); see also Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Moreover, the veteran is reminded that 
it is his responsibility to keep VA apprised of his current 
address of record.  See Hyson v. Brown, 5 Vet. App. 262 
(1993)

Accordingly, this case is REMANDED for the following action:

1. The veteran's claims folder should be 
forwarded to a VA psychiatrist, who after 
review of the file should offer an opinion 
as to whether or not the veteran was 
insane, as that term is applied in VA 
regulations (see above), when he went 
AWOL.  To the extent practicable, the 
reviewing psychiatrist should also 
identify what specific psychiatric 
disabilities, if any, were present at the 
time the veteran went AWOL.  If deemed to 
be necessary by the reviewing 
psychiatrist, the veteran should be 
afforded a VA examination in order to 
resolve these questions.

2. Thereafter, VBA must readjudicate the 
issue on appeal on a de novo basis.  If 
the decision is unfavorable to the 
veteran, a supplemental statement of the 
case (SSOC) should be prepared.  The 
veteran and his representative should be 
provided with the SSOC and an appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).




_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


